Citation Nr: 0534313	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-22 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to an apportionment of the veteran's nonservice-
connected pension benefits.


ATTORNEY FOR THE BOARD

David A. Saadat




VACATUR

The veteran had active military service from December 1960 to 
March 1966, and the appellant is his spouse.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 RO determination denying the appellant's 
claim for an apportionment of the veteran's nonservice-
connected pension, and was previously remanded in June 2004 
and August 2005.  

In a separate decision, the Board has determined that the 
appellant's claim must be denied as a matter of law, and that 
therefore additional development is not warranted.  As a 
result, the Board herein vacates its remand of August 2005.  
38 C.F.R. § 20.904 (2005).  The Board's final decision 
addressing the claim on appeal will be issued under the same 
docket number (03-22 981).

ORDER

The Board's August 2005 remand is vacated.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


